Citation Nr: 0614376	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus, type 2.

2.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus, type 2.

3.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of April 2003 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The Board addresses the claim of entitlement to service 
connection for peripheral neuropathy, including as secondary 
to service-connected diabetes mellitus, type 2, in the remand 
portion of this decision and remands this claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided on appeal.

2.  Erectile dysfunction is not related to the veteran's 
active service or his service-connected diabetes mellitus, 
type 2.

3.  Symptomatology of the veteran's PTSD is moderate to 
severe, but does not cause total occupational and social 
impairment.

4.  The veteran's PTSD is not so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected diabetes mellitus, type 2.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided on appeal, VA has strictly complied with 
the notification and assistance provisions of the VCAA such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.

1.  Claims for Service Connection

In this case, the RO provided the veteran VCAA notice on his 
claim for service connection for erectile dysfunction by 
letter dated October 2004, after initially deciding that 
claim in a rating decision dated April 2003.  In the VCAA 
notice letter, the RO acknowledged the veteran's claim, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
and indicated that it was developing his claim pursuant to 
the VCAA and VA's duty to assist.  As well, the RO identified 
the evidence it had received in support of the veteran's 
claim and noted that it would make reasonable efforts to 
assist the veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the veteran to send any evidence or information he 
thought would support his claim.  The content of this notice 
letter reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In its October 2004 notice letter, the RO 
did not provide the veteran information on disability ratings 
or effective dates.  However, the veteran has not been 
prejudiced as a result thereof.  Bernard v. Brown, 4 Vet. 
App. at 394.  As noted below, a grant of service connection 
is not warranted in this case; therefore, any question 
relating to the appropriate disability rating or effective 
date to be assigned such a grant is rendered moot.  

For the following reasons, any defect with respect to the 
timing of the October 2004 VCAA notice constitutes harmless 
error.  First, as previously indicated, the aforementioned 
notice satisfies the content requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
initially decided the veteran's claim for service connection, 
the only way that VA could now provide notice prior to 
initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, he was 
afforded the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent 
adjudications of his service connection claim and the Board's 
consideration of his appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

2.  Claim for an Increased Evaluation

The RO provided the veteran VCAA notice on his claim for an 
increased evaluation by letter dated September 2003, before 
initially deciding that claim in a rating decision dated 
October 2003.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the VCAA notice letter, the RO acknowledged the 
veteran's claim, notified him of the evidence needed to 
substantiate that claim, and indicated that it was developing 
his claim pursuant to VA's duty to assist.  As well, the RO 
identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
getting.  The RO also noted that it would make reasonable 
efforts to assist the veteran in obtaining all other 
outstanding evidence, provided he identified the source(s) 
thereof, and that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records and VA and private treatment records.  
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran 
medical examinations, during which VA examiners addressed the 
etiology of the veteran's erectile dysfunction and the 
severity of his PTSD.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

A.  Claim for Service Connection

The veteran seeks service connection for erectile 
dysfunction.  In written statements submitted during the 
course of this appeal, he asserts that such dysfunction 
results from his service-connected diabetes mellitus, type 2.  
The veteran's representative asks the Board to give the 
veteran the benefit of the doubt in the resolution of this 
claim.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for an organic disease of the nervous 
system may be presumed if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In certain circumstances, a disease associated with exposure 
to herbicide agents will also be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  
In this regard, the Board notes that, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975 shall be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (2005).

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2005).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994). See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

During active duty from April 1968 to April 1971, the veteran 
did not complain of, or receive treatment for, erectile 
dysfunction.  He did, however, serve in the Republic of 
Vietnam and is therefore presumed to have been exposed to 
herbicide agents.

Following discharge from service, physicians diagnosed the 
veteran with diabetes mellitus, type 2.  In a rating decision 
dated July 2002, the RO granted the veteran service 
connection for this disease secondary to the veteran's 
presumed in-service Agent Orange exposure.  Service 
connection for this disability remains in effect.

Post-service medical documents in the claims file, including 
VA outpatient treatment records dated since 2002 and a report 
of VA genitourinary examination conducted in April 2003, 
confirm that the veteran currently has erectile dysfunction.  

One medical professional has discussed the etiology of this 
condition.  In April 2003, during the aforementioned VA 
examination, a VA examiner/physician evaluated the veteran 
for possible diabetes-related complications.  She noted that 
a physician first diagnosed the veteran with diabetes in late 
1999 or early 2000.  She also noted that a physician first 
diagnosed the veteran with idiopathic hypereosinophilia in 
approximately 1990 and, according to the veteran, he began 
experiencing neuropathy in the early 1990s.  The VA examiner 
opined that the veteran's erectile dysfunction preceded his 
diabetes mellitus by many years and was attributable to 
multiple medical problems, not to the diabetes, which was 
fairly new in onset.

As previously indicated, to prevail in this claim, the record 
must include competent evidence establishing that the 
veteran's erectile dysfunction is related to his active 
service or a service-connected disability.  In this case, the 
veteran's assertions represent the only evidence of record 
linking such a condition to his service-connected diabetes.  
The veteran's assertions in this regard may not be considered 
competent, however, as there is no evidence that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 
  
In the absence of a favorable, competent nexus opinion, the 
Board finds that the veteran's erectile dysfunction is not 
related to his active service or service-connected diabetes 
mellitus, type 2.  Based on this finding, the Board concludes 
that erectile dysfunction is not related to service and is 
not proximately due to or the result of a service-connected 
disability.  The evidence is not in relative equipoise in 
this case; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of his claim.  Rather, 
as a preponderance of the evidence is against the claim, it 
must be denied.

B.  Claim for an Increased Evaluation

The veteran seeks an evaluation in excess of 70 percent for 
his service-connected PTSD.  He claims that, due to the 
stress of ongoing medical problems, his PTSD has worsened, 
causing impaired thought processes, a loss of sense of time, 
and an emotional death.  The veteran's representative 
requests the Board to give the veteran the benefit of the 
doubt in the resolution of his claim.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2005).

In this case, the RO has evaluated the veteran's PTSD as 70 
percent disabling pursuant to Diagnostic Code (DC) 9411, 
which is governed by the General Rating Formula for Mental 
Disorders (formula).  According to that formula, a 70 percent 
evaluation is assignable where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 
(2005).

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

Based on the above criteria as well as the reasoning noted 
below, the evidence establishes that the veteran's PTSD 
disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 70 percent under DC 
9411. 

Prior to filing a claim for an increased evaluation for PTSD, 
beginning in the 1980s, the veteran sought VA treatment for 
such a disability.  He also underwent VA examinations of his 
psychiatric disability.  During VA outpatient treatment 
visits and examinations, the veteran reported, or medical 
professionals noted, crying spells, nightmares, intrusive 
thoughts, sleeping difficulties, tension/stress/anxiety, 
problems with concentration, memory and attention span, 
depression, startle reflexes, suicidal thoughts, social 
withdrawal and numbness, irritability, problems with anger 
control and a labile affect.  

During this time period, the veteran initially reported that 
he was doing well in school and/or working full time and had 
a fairly good marriage with his second spouse.  In 2001, 
however, he reported having recently lost his job due to 
difficulties with his employer related to health concerns 
involving his heart surgery.  

Medical professionals characterized the veteran's PTSD as 
moderately severe or severe, indicated that the veteran had 
moderate to marked incapacity with regard to employment, mild 
to moderate or marked incapacity with regard to social 
adaptation, and was functioning at 70 percent of full 
capability.  They also indicated that the veteran had made a 
marginal adjustment to his disease, completed college work 
and maintained his occupation.  One such professional 
assigned a Global Assessment of Functioning (GAF) score of 
50.  

After the veteran filed a claim for an increased evaluation 
for PTSD, he underwent a VA PTSD examination and sought 
additional VA outpatient treatment for psychiatric 
complaints.  During the September 2003 examination and 
outpatient treatment visits, the veteran reported that, 
although he had returned to work and was functional there, he 
was having difficulty with supervisors and co-workers and 
expected to be thrown out of his place of employment.  The 
veteran also reported that he had limited interaction with 
his spouse and children and spent time with only one friend 
and his friend's father shooting or working with weapons.  

Medical professionals noted many of the same symptoms the 
veteran had exhibited prior to 2003.  They also noted panic 
attacks, poor eye contact, avoidance and numbing, and a 
tendency to neglect personal hygiene.  They indicated that 
the veteran worked 55 hours weekly.  The VA examiner assigned 
a GAF score of 45 and characterized the veteran's PTSD as 
moderate to severe.

The above evidence of record establishes that symptomatology 
of the veteran's PTSD is moderate to severe, but does not 
cause total occupational and social impairment.  Such 
symptomatology only once briefly affected the veteran's 
ability to work.  At present, it merely causes difficulty in 
the veteran's work setting.  Such symptomatology also causes 
difficulty in the veteran's social settings, but does not 
render the veteran totally impaired in this regard.  By his 
own admission, the veteran occasionally socializes with a 
friend and his friend's father.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2005), a GAF score of 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  This definition 
thus confirms that the veteran's PTSD is severe.  Such a 
degree of PTSD warrants the assignment of a 70 percent 
evaluation under DC 9411.

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's PTSD.  The evidence does 
not establish, that this disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitates frequent periods 
of hospitalization.  Accordingly, the veteran's claim for an 
increased evaluation for PTSD does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In light of this fact, the Board is not required 
to remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded an increased evaluation in the future should his PTSD 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a 70 percent evaluation is the most appropriate 
given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for an evaluation in excess of 70 percent for PTSD 
have not been met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The evidence in this 
case is not in relative equipoise; therefore, the veteran may 
not be afforded the benefit of the doubt in the resolution of 
his claim.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.


ORDER

Service connection for erectile dysfunction, including as 
secondary to service-connected diabetes mellitus, type 2, is 
denied.

An evaluation in excess of 70 percent for PTSD is denied.


REMAND

The veteran claims entitlement to service connection for 
peripheral neuropathy on the basis that this disorder 
developed either in service, when he was exposed to Agent 
Orange, or secondary to his service-connected diabetes 
mellitus, type 2.  Additional action is necessary before the 
Board can decide this claim.

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant and his or her representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim and must assist a claimant in obtaining and fully 
developing all of the evidence relevant to his claim.  With 
regard to the claim now being remanded, VA has not yet 
satisfied these duties.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, such an 
examination is necessary.  In April 2003, the RO arranged for 
the veteran to be afforded an examination, but the report of 
that examination is inadequate to decide this claim.  
Therein, the VA examiner/physician offered an unfavorable 
opinion, but did not consider VA medical records showing that 
the veteran has received physical therapy for diabetic 
peripheral neuropathy.  She also did not consider the 
veteran's assertion that his peripheral neuropathy is due to 
his presumed in-service Agent Orange exposure, or to his 
hypereosinophilic syndrome, which he believes developed 
secondary to such exposure.  A remand is thus necessary so 
that a medical professional can review and discuss all 
pertinent medical records in the claims file and the 
veteran's assertions before offering an opinion regarding the 
etiology of the veteran's peripheral neuropathy.   

In addition, there appear to be outstanding medical records 
that need to be secured in support of the veteran's claim for 
service connection for peripheral neuropathy.  In a written 
statement received in November 1991, the veteran indicated 
that he had been receiving treatment for various medical 
complaints, including numbness in his arms and legs, from 
Dudley Youman, M.D. of Austin, Texas, Nelson Avery, M.D., a 
Sematech physician, of Austin, Texas (1989), and Brian 
Sayers, M.D., a rheumatologist.  Records of this treatment 
are not in the claims file.  

This case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, AMC should request, obtain 
and associate with the claims file the 
actual clinical records, consultation 
reports, reports of diagnostic testing, 
progress notes, and any other pertinent 
treatment records or evaluation reports 
from Drs. Youman and Avery of Austin, 
Texas and Dr. Sayers.  

2.  AMC should arrange for the veteran to 
be afforded a VA examination by a 
specialist for the purpose of determining 
whether his peripheral neuropathy is 
related to his service, including his 
presumed Agent Orange exposure, or his 
service-connected diabetes mellitus, type 
2.  AMC should forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) offer an opinion as to 
whether the veteran's 
peripheral neuropathy is 
related to the veteran's period 
of active service, including 
his presumed Agent Orange 
exposure, or to his service-
connected diabetes mellitus, 
type 2; 

b) discuss the significance of 
VA medical documents of record 
showing treatment for diabetic 
peripheral neuropathy; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

3.  Thereafter, AMC should readjudicate 
the claim being remanded based on all of 
the evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


